UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-2341


In Re:   FRANCIS CLIFFORD TUCKER,

                Debtor.

-------------------------------

FRANCIS CLIFFORD TUCKER, Debtor,

                Debtor - Appellant,

           v.

OHIO VALLEY AMUSEMENT COMPANY, Creditor;            ALLAN   HART,
Creditor; ALEXAS INTERTAINMENT, LLC, Creditor,

                Creditors - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.      Frederick P. Stamp,
Jr., Senior District Judge. (5:11-cv-00038-FPS; 5:09-bk-00914)


Submitted:   October 24, 2012            Decided:   November 14, 2012


Before DAVIS and FLOYD, Circuit Judges, and Catherine C. EAGLES,
United States District Judge for the Middle District of North
Carolina, sitting by designation.


Affirmed by unpublished per curiam opinion.


Paul J. Harris, Wheeling, West Virginia, for Appellant. Steven
L. Thomas, KAY CASTO & CHANEY PLLC, Charleston, West Virginia,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Petitioning creditors-appellees, Ohio Valley Amusement

Company,     Alexas    Intertainment,           LLC,   and   Al     Hart,    filed    an

involuntary bankruptcy action under Chapter 7 of the Bankruptcy

Code (“the Code”) pursuant to 11 U.S.C. § 303 against debtor-

appellant Francis C. Tucker on April 27, 2009, in the United

States   Bankruptcy      Court       for    the    Northern      District     of     West

Virginia.      After Tucker filed an answer and two unsuccessful

motions to dismiss, the bankruptcy court held a trial on the

contested     petition.         At    the    conclusion       of    the     trial,    the

bankruptcy     court    found        that    the    petitioning       creditors       had

satisfied    their     burden    under       11    U.S.C.    §     303(b)(1),      having

established    that    each     of    the    three     creditors      held    qualified

claims that were not contingent, not the subject of a bona fide

dispute, and entailed values that, in the aggregate, satisfied

the statutory threshold.               The bankruptcy court further found

that the petitioning creditors satisfied their burden under 11

U.S.C. § 303(h)(1) to establish that Tucker was generally not

paying his debts as they became due.                   Accordingly, on November

22, 2010, the bankruptcy court entered an Order for Relief on

the petition.

             Tucker filed a timely appeal of the bankruptcy court’s

order to the district court.                On October 31, 2011, the district

court affirmed the bankruptcy court’s Order for Relief.                            Tucker

noted a timely appeal to this Court on November 29, 2011.
                                            3
          After the case was calendared for oral argument, the

parties moved to submit the appeal on the briefs and we granted

the motion.   Having carefully reviewed the briefs, record and

applicable law, we affirm for the reasons stated by the district

court in its thorough opinion.      See In Re: Francis Clifford

Tucker, 2011 WL 5192801 (N.D. W. Va. Oct. 31, 2011).

                                                        AFFIRMED




                                4